PER CURIAM.
We accepted review of Durham v. Palm Court, Inc., 558 So.2d 59 (Fla. 4th DCA 1990), based on express and direct conflict with First Florida Bank, N.A. v. Max Mitchell & Co., 541 So.2d 155 (Fla. 2d DCA 1989), quashed, 558 So.2d 9 (Fla.1990), and Gordon v. Etue, Wardlaw & Co., 511 So.2d 384 (Fla. 1st DCA 1987), disapproved, First Florida Bank, 558 So.2d at 16. We now find that the basis of conflict jurisdiction has been eliminated by our opinion in First Florida Bank. Moreover, we find the result reached by the district court below to be consistent with the analysis in First Florida Bank. Accordingly, this petition is dismissed for lack of conflict jurisdiction.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur. NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT.